Name: Commission Regulation (EU) 2015/704 of 30 April 2015 amending Regulation (EC) No 1881/2006 as regards the maximum level of non-dioxin-like PCBs in wild caught spiny dogfish (Squalus acanthias) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  fisheries;  health
 Date Published: nan

 1.5.2015 EN Official Journal of the European Union L 113/27 COMMISSION REGULATION (EU) 2015/704 of 30 April 2015 amending Regulation (EC) No 1881/2006 as regards the maximum level of non-dioxin-like PCBs in wild caught spiny dogfish (Squalus acanthias) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets maximum levels for dioxins, dioxin-like polychlorinated biphenyls (PCBs) and non-dioxin-like PCBs in fish and fishery products. (2) Stakeholder associations provided data on the presence of non-dioxin-like PCBs in wild caught spiny dogfish (Squalus acanthias). From those data it can be observed that the current maximum level of 75 ng/g wet weight is not achievable on many occasions following good fishery practices under normal catch and growing conditions. The provided data demonstrate that the current maximum level is not in line with the principle that maximum levels for contaminants are set at a level as low as reasonably achievable. It is therefore appropriate to increase the current maximum level of non-dioxin-like PCBs in wild caught spiny dogfish (Squalus acanthias), without endangering public health. (3) Regulation (EC) No 1881/2006 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1881/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). ANNEX The Annex to Regulation (EC) No 1881/2006 is amended as follows: (1) point 5.3 is replaced by the following: 5.3 Muscle meat of fish and fishery products and products thereof (25) (34), with the exemption of:  wild caught eel  wild caught spiny dogfish (Squalus acanthias)  wild caught fresh water fish, with the exception of diadromous fish species caught in fresh water  fish liver and derived products  marine oils The maximum level for crustaceans applies to muscle meat from appendages and abdomen (44). In case of crabs and crab-like crustaceans (Brachyura and Anomura) it applies to muscle meat from appendages. 3,5 pg/g wet weight 6,5 pg/g wet weight 75 ng/g wet weight (2) the following point 5.4a is inserted after point 5.4: 5.4a Muscle meat of wild caught spiny dogfish (Squalus acanthias) and products thereof (34) 3,5 pg/g wet weight 6,5 pg/g wet weight 200 ng/g wet weight